Citation Nr: 0207681	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  00-18 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

(The issue of entitlement to service connection for 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to May 
1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back condition.  In 
an April 2001 rating decision the RO granted service 
connection for sacroiliac injury with traumatic arthritis of 
the sacroiliac joints evaluated as 10 percent disabling, 
effective April 26, 2000.  That rating decision also denied 
service connection for degenerative disc disease and 
degenerative joint disease of the lumbosacral spine.  

The RO announced its decision to grant service connection in 
an April 2001 supplemental statement of the case.  In a VA 
form 9, received in May 2001, the veteran expressed 
disagreement with the 10 percent evaluation granted for the 
sacroiliac injury.  The RO has not issued a statement of the 
case in response to the veteran's notice of disagreement.

The Board is undertaking additional development on the issue 
of entitlement to service connection for degenerative joint 
and disc disease of the lumbosacral spine pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  The Board will also address the veteran's 
notice of disagreement with the 10 percent evaluation 
provided for residuals of a sacroiliac injury.



FINDINGS OF FACT

1.  The August 1995 rating decision that denied entitlement 
to service connection for a back disability is final.

2.  The evidence received since the August 1995 rating 
decision is not cumulative and is so significant that it must 
be considered in order to fairly decide the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

When there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  See Wensch v. Principi, 15 Vet 
App 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  Since the Board is allowing the 
veteran's claim, there is no need for additional assistance 
in substantiating the claim.

The veteran's claim for service connection for a back 
condition was denied in the July 2000 rating decision which 
is the subject of this appeal on the basis that new and 
material evidence had not been submitted.  However, the 
veteran's claim for service connection for a back condition 
was reopened by the RO in the April 2001 rating decision and 
considered on the basis of entitlement to service connection.  
Although the RO has considered the claim for service 
connection on a de novo basis, the Board must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

After a review of the record, the Board agrees with the RO in 
finding that the claimant has submitted new and material 
evidence and his claim of entitlement to service connection 
for is reopened.

Unless a notice of disagreement is received within one year, 
prior decisions the RO are final and may be reopened only 
upon receipt of additional evidence which is both new and 
material.  38 U.S.C.A. §§ 5108, 7104, 7105.  When determining 
whether the claimant has submitted new and material evidence 
to reopen the claim, consideration must be given to all of 
the evidence submitted since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523 (1994).  The evidence received 
subsequent to the last final decision is presumed credible 
for the purposes of reopening the appellant's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board recognizes that the regulation regarding new and 
material evidence has been amended.  However, that regulatory 
amendment applies only to claims filed on or after August 29, 
2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  The 
veteran's claim to reopen his claim of entitlement to service 
connection for hepatitis was received prior to August 29, 
2001.  Therefore, the regulatory amendment does not apply in 
this case.  The Board will consider the claim under the 
version of 38 C.F.R. § 3.156(a) set forth above.

The veteran did not perfect an appeal of the July 1995 rating 
decision denying his claim of entitlement to service 
connection for a back disability.  That rating decision is 
final.  38 U.S.C.A. § 7105.  Therefore, pursuant to the 
Court's holding in Evans v. Brown, 9 Vet. App. 273 (1996), 
the Board will consider whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a back disability subsequent to the July 1995 
rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  
Disability that is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2001).  
Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  Arthritis is a chronic 
disease with a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309.

The evidence of record at the time of the July 1995 rating 
decision included service medical records showing that the 
veteran was treated in service for chronic low back problems 
diagnosed as right sacroiliac irritation.  

The veteran failed to report for a VA examination scheduled 
for a date in July 1995.

In its July 1995 rating decision the RO determined that the 
low back pain and strain reported in service had resolved 
without residual disability, and that there was no evidence 
of arthritis within one year of service.  The veteran did not 
submit a notice of disagreement with that decision and it 
became final.  38 U.S.C.A. § 7105(c).

In March 1998 the veteran requested that his claim be 
reopened.

The evidence received subsequent to the July 1995 rating 
decision includes private outpatient treatment records 
showing treatment as early as September 1997 for radiculitis 
and a notation of minimal lumbosacral strain and tenderness 
with spasm in October 1997.

A December 2000 VA examination shows that in April 1996, the 
veteran was reportedly involved in an automobile accident and 
developed neck and low back pain.  A MRI revealed a herniated 
disc and he underwent diskectomy some six to twelve months 
after the injury.

The examiner diagnosed low back and lower extremity pain.  
The examiner felt that there was some clinical evidence to 
suspect a left sacroiliac radiculopathy.  The examiner stated 
that "certainly this gentleman had low back pain while in 
the military although the disk rupture may well have happened 
during the motor vehicle accident which occurred after his 
discharge."

The accompanying X-ray showed a moderate degree of 
degenerative disc disease at L5-S1 with minimal degenerative 
disc disease at L4-L5.  Degenerative changes were also seen 
at both sacroiliac joints.  The accompanying MRI report found 
degenerative disc disease at L3-L4 and L5-S1 with loss of 
normal disk signal and loss of disk height.  There was mild 
bilateral facet disease.  The examiner diagnosed focal disk 
protrusion of left lateral L5-S1 and potentially mild annular 
bulge L3-L4.

At the time of the final rating decision in July 1995, there 
was no post-service evidence of a low back disability.  The 
evidence added to the record since that decision contains 
competent evidence of a current low back disability.  This 
evidence is new because it was not previously of record and 
is not cumulative of evidence previously of record.  It is 
also probative of the questions involved in the veteran's 
claim for service connection.  As such, it is material.  
Since new and material evidence has been submitted, the claim 
is reopened.


ORDER

New and material evidence having been received the claim for 
service connection for a back disability is reopened.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

